Exhibit Press Release Dated October 20, 2009 NEWS RELEASE October 20, 2009 Farmers Capital Bank Corporation Announces Third Quarter Results Frankfort, Kentucky – Farmers Capital Bank Corporation (NASDAQ:FFKT) (the “Company”) reported a net loss of $174 thousand or $.09 per common share for the quarter ended September 30, 2009 compared to a net loss of $801 thousand or $.17 per common share for the quarter ended June 30, 2009 and a net loss of $6.9 million or $.94 per common share for the quarter ended September 30 a year ago.
